Title: Enclosure F: Comparative View of Annual Current Revenue & Expenditure, January 1795
From: Hamilton, Alexander
To: 




Permanent Revenue.
Dollars.




Dollars.


Nett Duties on Imports & Tonnage as ascertained for the year 1793 ⅌ Account of Receipts & Expenditures for that Year
6,087,546.26


Interest on Foreign Debt as stated
678,102 80







deduct interest on installment of Foreign debt for 1795 to be paid out of proceeds of Foreign Loans
39,622.22
638,480 58


Add product of additional duties on Imports laid by the Acts of the 5th. & 7th. June 1794 computed on the importations of 1793
1,091,872.32
7,179 418.58
Interest on Funded Domestic Debt

2,339,241 50





Interest on unsubscribed debt computed according to contract

66,031 10.







3,043,753 18


Deduct for extra drawbacks, which would become payable after the year 1793 in consequence of extra importations of certain articles in that year which were reexported
1,500,000.

Interest on temporary loans for anticipating the Revenue

100,00.





Expences of Civil Department including foreign intercourse

475,249 53


Deduct amount of temporary Duties on Imports
1,479,626.91.

Expences of the Military department
1,311,975.29.





2,979,626.91

including Pensions to Invalids
85,357.04
1,397,332 33


Permanent duties on Imports & Tonnage

4,199,791 67
Expences of Naval Department for a year

441,508.80


Duties on Spirits distilled within the United States and upon Stills

400,000
Expences of Light House and other establishments for the benefit of Navigation
24,000.








5,481,843.84


Nett duties on postage of Letters as ascertained in 1793

29,722.16
Excess of Revenue beyond the Expenditure (carried over)

1,070,456 90


Patent fees as they accrued in the same Year

660.





Dividends of Bank Stock beyond the interest payable to the Bank in 1793
38,500.






Add interest of two installments which being paid off will increase the Dividend
24,000
62,500.





Total permanent Revenue

4,692,673 83





Temporary Revenue







Duties on Imports as Stated above

1,479,626.91





Estimated product of duties on Snuff manufactured and Sugar refined within the United States, Carriages for the conveyance of persons—Licenses for selling Wines & Spirits at Retail, Sales at Auction
380, 000






Total Temporary Revenue


1,859,626.91





Total annual current Revenue

6,552,300.74


6,552,300.74


Treasury Department January 17. 1795Alexander HamiltonSecy of the Treasury
Result in the  Year 1796 According to Fifth Proposition


Surplus of Revenue brought forward


1,070,456
90.


Increased interest on foreign Debt

67,291.89




Interest on New emission

4,528 70




10 ⅌ Cent of Arrears of unfunded interest including indents

48,309.53




Yearly installment on account of 1,000,000 loan for foreign intercourse

200,000.




Appropriations for Sinking Fund (Viz)






Dividends of Bank Stock
62,500.





Sum payable out of Imports and Tonnage for redemption of 6 ⅌ Cent Stock
408,134.64





Sum payable on the 1st. of January 1796 towards reimbursing of Bank Loan
137,500.
608,134.64
928,264
76


Ballance being excess of Revenue beyond Expenditure


142,192
14




It appears by Statement E these extra appropriations will in the progress of the operation be reduced and that including a provision for the redemption of the deferred Debt the permanent charge on the Revenue (exclusive of Bank Dividends) for the sinking fund will be no more than
Dollars 452,891 & 42 Cents


A HamiltonSey of the Treasy

View of the Probable Product of the Additional Duties on Imports Laid by the Act of June 7TH 1794.







Amount of Duties calculated on importation of the two years



Articles on which duties are laid by the Act of June 7th. 1794.

Amount imported in 1792.
Amount Imported in 1793.
Rates
1792
1793.


Coffee 
pounds
8.566.441
34.458.178.
at 1 Cent
85.664 41
344.581 78


Cocoa 
“
520.169
1.455.408.
“ 2 Cents
10.403 38
29.108.16.


Refined Sugar
“
225.680
400.000
“ 5 Cents
11.284—
20.000.


Clayed Sugar
“
91.237
3.739.775
“ 1 Cent
912 37
37.397.75


Miscellany being smaller enumerated
Articles


Various
31.424 18
31.424.18


Articles to which 5 ⅌ Ct are added 
Value Dollars
4.832.118 51/100
4.832.118 51/100
5 ⅌ Cent
241.605 92
241.605.92


Articles to which 2½ ⅌ Ct. are added 
Value Dollars
15.510.183 81/100
15.510.183 81/100
2½ ⅌ Cent
387.754 59
387.754.59.







769.048 85
1.091.872 32.


Difference between 1792 & 1793 is 322.833 Dollars 47 Cents which may be justly considered as an extra importation depending on peculiar & known circumstances of the War in Europe and which in all probability will be wholly drawn back in exportation.




The Proceeds of these Duties may therefore be thus stated 




Amount Computed on the importation of 1792
769.048 85




Deduct for usual Drawbacks on exportation & expences on collection 10 ⅌ Cent
76.904 88




Probable Nett Annual Product of Additional Duties
692.143 97



☞ It is to be observed however that the considerable additions made upon the Miscellaneous Articles and upon refined Sugar will probably have prohibitory effect and that the items relative to them cannot be much counted upon.
A.H.
